________________
                                                                                                                         ______




   Appellate Docket Number:
                                                                                  05-18-00585-CV
   Appellate Case Style:
                            Vs._


    Companion Case                                                                                                               rILED               ZN
                                                                                                                                rpur
                                                                                                                                 JUN X 12018
    Amended/corrected statement:
                                                              DOCKETING STATEPYWNT (Civil)
                                                        Appellate Cowt                            - —
                                                                                                                                   Lisa Matz
                                                                               appeals upon perfecEion of appeal                            5th District
                                                  (EQ be filed in the court of



   2’ Person            Organization (choose one)                                      Q       Lead Attorney
                                                                                       FtrstName                       r...-j   n

    First Name:                             .Z.     •r:*-:--4j                         Middle Name       a21ibC-- I
    Middle Name:                                                                       Last Name:        z-tI
   Last Name:                                                                          Suffix:,

    Suffix:   J
                                                                                       Address 1
   Pro Se:    0                                                                                                                                                —   —




                                                                                       Address 2:
                                                                                      City:              is;.
                                                                                      State:      Tex.ZJJ Zip+4:
                                                                                      Telephone:                                   ,.    ext., -:
                                                                                      Fax:
                                                                                     Email:
                                                                                     SBN            -                             -




   HLAppefle                            -
                                                          .        “;%c37r                                     jc*wr              kt:J:4j€r                -




   [3’ Person     Qorganization (choose one)                                         Q        Lead Attorney                                    -




                                                                                     First Name                                   -1_.____
   FirstName:                                                                        Middle Name:
                                                                                                                -t’11;z-
   Middle Name:                                                                      Last Name:
   Last Name:       t                                                                Suffix:
   Suffix                                                                            Law Finn Name        Stv                           •
   Pro Se:    Q                                                                      Address 1:                                                    tt.L.4


                                                                                     Address 2:
                                                                                     City:
                                                                                     State       Th?a_..L.         —      -     Zip+4
        ,                                                                           Telephone:          j-J:a:;                         ext.   *
                                                                                    Fax:
        ,                                                                           Email:
                                                                                    SUN:
                                                                         Page 1 of 7




tt.i               ---‘--         -“-                     —.——
                                                                               _____                                                 _________________




 V                                                                                                                       -   -       -




 Nature of Cae(Subject matter ortype of case):                                            ‘k:
                                                                                    Type ofjudgment:
 Date     order or judgment   signed:


 Date notice of appeal filed in trial court:
 If mailed to the thai court clerk, also give the dLte mailed:
 Interlocutory appeal of appealable order: Q Yes
                                                                         order is appealable (See TRAP 28):
 If yes. please specitS’ statutory or other basis on which interlocutory


 Accelerated appeal (See TRAP 28):                      Q    Yes [‘To

 f%1                  statutory or                   basis on which appeal is accelcr4d:
                                                                                                                                         -




 Zr   -




 Parental Termination or Child Protection? (See TRAP 28.4):                     QYes

 Permissive? (See T 283):                       Q Yes
 If yes,   ee speci’ statutory or           9!!?P!
                                            .L=b.s                -
                                                                                          --
                                                                                                        --————-
 Agreed? (See TRAP 28.2):                      Q Yes                    No
 If yes, please speciI’ statutory or other basis for such status:
      k



 Appeal should receive precedence, preference, or priority under statute or rule:                   Q Yes        jJo

 If yes, please speci1 statutory or other basis for such status:
                                                                 Z.L.-1.- .r                        J.--Z-   -




 Does this case involve an amount under $100,000?                     ‘4es QN5
 Judgment or order disposes of all parties and issues:                fl )es    S1io
 Appeal from final judgment:                                          ‘Yes      Q No
 Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                 Q       Yes

V     Actonsu        ndiaLmtTQcerfpAflye}Lf4.C.ecrY4                                   --
                                                                                                   -Jj:                          -       4;’—-
Motion for New Trial                        j’ces       Q    No               Ifyes date filed
Motion to Modi’ Judgment:                   II&2 jfJo                         If yes, date filed:
Request for Frndmgs of Fact                 !2f! jj’io                        Ifyes date tiled      :,D
and Conclusions of Law:
                                            QYes             No               If yes, date filed:
Motion to Reinstate:
Motion under TRCP 306a:                     fl Yes      Vf’No                 Ifyes, date filed:

Other:                                      Q Yes       IZ<o
lfother.pleasespeci&:                                                              —[ -    •n.n--   -              -                         :r<,’-.


                                sjj
                                        -




fl.   in4igeucyOfarfr
                                                                                       Wa
Affidavit filed m trial court           Q Yes fl            No               If yes, date filed

Contest filed m trial court             QYes          <o                     Ifyes date filed                5       -
Date ruling on contest due                  -           —-




Ruling on contest:    Q Sustained               []   Overruled            Date of ruling:         %;:c           ‘Jk.

                                                                              Page2o(7
              _______
               _______________               _____
                                      ____________________
                                       ___________
                  ________________________________________




                                                                                                        ,;
   VIII 1sankrutcY
                                                                bankruptcy which might affect this appeal?            QYes
   Has any party to the court’s judgment filed for protecPon in
   If yes, please attach a copy cif the petition.


                                                                         Bankruptcy Case Number:
   Dale bankruptcy filed:




   ‘c
     owl                                  cr—                                Clerk’s Record:

    County                                                                   Trial Court CLerk:    Q District Q County
    Trial Court Docket Number (Cause No.):                                   Was clerk’s record requested?         jJ Yes   J No
                                                                             If yes date requested   -




   Trial Judge (who tried or disposed of casç):                              If no date it will be requested   -             —




   First Name:                                                               Were payment arrangements made with clerk?
                                                                                                                QYes             QNo Qlndigent
   LastName:                                                                 (Note: No request required under TRAP 34.5(a),(b))
   Suffix:
   Address 1:
   Address 2:
   City:
   State:           jj.V/J± Zip + 4: .:jjj:
   Telephone:     4-.   -
                                            ext.    -




   Fax
   Email:




   Reporter’s or Recorder’s Record:

   Is there a reporter’s record?           UYes         0   No
   Was reporter’s record requested?        QYes QNo

   Was there a reporter’s record electronically recorded?        C Yes     No
   If yes, date requested: ;.:JjJt:-s::

   lfno date it will berequested ±          J.-.
   Were payment arrangements made with the court reporter/court recorder? QYcs
                                                                                          Q No Qlndigent




                                                                     Page3of7



rcrzv:t.—.                         ,.aa&—
                                    ______    ___________________
                     __________________________
               ____________________




  o   Court Reporter                             Q    Court Recorder
  o   Official                                   El   Substitute



  First   Name;                                                    --i*:   I


  Middle Name;
  Last Name:
  Suffix:
                                  :                         Zr-.
  Address 1:              -
                                                                      --




  Address 2:          -




  City:
                              r:Z
  State:    Teis                               Zip +4:
  Telephone:                                    ext
  Fax:
  Email



  Supersedeas bond flled:QYes (‘No                       Jfyes, date flied:

  Will file:   lET Yes ia-i::;;

 XJ ExIPoruu!rY3Pher                                          .
                                                                                                                                          -




 Will you request emaordinaiy relief (e.g. temporary or ancillaiy relief) from this Court?                      QYes
  If yes, briefly stale the basis for your request:                                                                                                    -‘aJ-*




 Should this appeal be refeaed to mediation?
                                                             Q Yes
 lfno, please speci’:                 -L’                     .-       i                   J*:r-{rJZ   _   —.   EZ-._..

 Has the case been through an ADR procedure?                 QYes              fl No
 If yes. whD was the mediator? .L-’&.Z                                                                                        —
                                                                                                                                                                      --




What type ofADR procedure7                                                      -Vz        p       *tk
At what stage did the case go through ADR?                D Pm-Thai D Post-Trial               D   Other          -




If other, please specit&:                                                                                              ----



                                                                                                   -
                                                                                                                                  -
                                                                                                                                          :Z4_j.
Type of case9                                           .ef                      1 ,z.          t
Give a brief description of the issue to be raised on appeal, the relief sought and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):

                                                                                                                 -i-                  i   ;-‘



Howwasthecasedisposedof?                  :-;;-[,
                                          —___i —
Summary ofreiief granted, including amount of money judgment, and if any, damages awarded.                             -          -           -   --      -   -   -




                                                                                                                  —
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:        ,   -.




                                                                                Page4o(7
                                                                  ___________________              ______________                 _________
                                                                                                                                  ___________
                                                                                                                                  _____




 Attorneys fees (thai):          J__
 Attorney’s fees (appellate):
 Other:                                                                                                    -




 If other, please specie’:              zt1




 Will you challenge this Courts jurisdiction?      QYes         fl   No                       //
 Does judgment have language that one or more parties “take nothing”?                Yes 9’No

 Doesjudgment have a Mother Hubbard clause? QYes                Q    No

 Other basis for finality?                                      t-_LLz                            -j                -   -   ---   -.   -




 Rate the complexity of the case (use I for least and 5   for   most complex):   Q    1   Q   2    E1’3 0 4 0 5
 Please make my answer to the preceding questions known to other parties in this case.               Q Yes El No
 Can the parties agree on an appellate mediator?   Q Yes fl No
 If yes, please give name, address, telephone, fax and email address:
 Name                            Address                          Tdeyhone                         Fax          -                 Email         F




 Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketmg statement                -
                                                                                          ,ki                  z.3,.




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:            ;;;j;r




  Sle

     Vs.




                                                                 PageS oIl




        f                                            tr#,nwa-m                            —   1:tt*            ‘“‘r
         ?Th                                                               Th                                               -




          The Courts ofAppeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Conuninee and local Bar
          Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
          the appeal before this Court.
                                                                                                                                   based upon a number of
         The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
         discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
         with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
         regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the CIerWs Office or on the Internet at
         www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
         thirty (30) to forty-five (45) days alter submitting this Docketing Statement
         Note; there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
         your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
         in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
         information about your case, including parties and background, through selected Internet sites and Listsçtv to its pool of volunteer appellate
         attorneys.
         Do you want this case to be considered for incLusion in the Pro Bono Program?              Q Yes Q No
         Do you authorize the Pro Bono Cqpilt to contact your trial counsel of record in this matter to answer questions the committee may have
         regarding the appeal? Q Yes Li No

         Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the infornrntion used solely for
         the purposes of considering the case for inclusion in the Pro Bono Program.

         If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that a9idavit. does your income exceed 200% of
         the U.S. Department of Health and Human Services Federal Poverty Guidelines?             Q Yes 2 No
         These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://a5pe.Iihs.govlpovertv/O6ooVenV.sIiflnI.

         Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes G4o
         If yes. please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk’s
         Office or on the internet at http://www.tex-apo.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
         an affidavit under oath as to your financial circumstances.

         Give a brief description of the lasues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
         prejudice to the right to raise additional issues or request additional relief; use a separate attachment, ifnecessaay).




                                      o se party)                                                 Date:



     Printed Name:                                                                                State Bar No.:



     Electronic Signature;                          ..   ‘-i•,   ,.



         (Optional)




                                                                       Page 6 of 7




j.   L       -   -   .15Tr.-.;;rE;:                              —
                                                                                                                                                  -   -   -



                       .r,—--q-         -—....-—    -—...-
                                                                 ____




 XVI CtrPfic4toScrylcf                                                                     çJt ? —
                                                                            ‘%-                                 -              -




  The undersigned counsel certifies that this dockefing statement has been served on the following lead counsel for all parties to the trial
  coutts order or judgment as follows on             r


  Signature     of   counsel (orpro    Sc   party)                                      Electronic Signature:
                                                                                              (Optional)
                                                                                        State Bar No.:
 Person Served
 Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
 state:
                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party’s attorney, the name of the party represented by that attorney


 Please enter the following for each person served:

 Date Served:           ..iJfrL1ili
 Manner Served:

 First   Name:




 Middle Name:
 Last    Name:




 Suffix:
Law Firm Name;            ;,:;



Adth ess                      —a             ___________




Address 2:                                   -.                    afl...   -   -




City
State       Te,s
                                               Zip±4:
 Telephone            ;iL__,.g_z__             efl          —




  aX.

Email       -            ,,        -
                                       —     —
                                            —— -C_   ‘r,..-.-.
                                                           —

                                                                                    —
If Attorney, Representing Party’s Name:




                                                                        Page 7 of 7